56 N.Y.2d 513 (1982)
In the Matter of Michael Mondello, Appellant,
v.
Augustine Beekman, as Fire Commissioner of the City of New York and as Chairman of the Board of the Board of Trustees of 1B Pension Fund of the City of New York, et al., Respondents.
Court of Appeals of the State of New York.
Argued February 15, 1982.
Decided March 23, 1982.
Linda Marber and Norman Eric Teitler for appellant.
Frederick A. O. Schwarz, Jr., Corporation Counsel (Larry A. Sonnenshein and Francis F. Caputo of counsel), for respondent.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER.
Order affirmed, with costs, for the reasons stated in the memorandum at the Appellate Division (78 AD2d 824). We *515 would only add that petitioner has failed to demonstrate that his refusal to accept corrective medical treatment, including surgery, found by the medical board to constitute proper treatment in this case, should be excused.